Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
1. 	Claims 1-20 are allowed.
2. 	The following is a statement of reasons for the indication of allowable subject matter:  
 The instant invention is related to method and apparatus for establishing and using a tunnel from an origin server in a distributed edge compute and routing service
Prior arts were found for the independent claims as follows:
Ryan Ruel et al. (US 2017/0195161 A1)
Alex Wing Hong Chan et al. (US 2016/0269353 A1)
 	Ruel discloses a preferred method of selecting an ingress edge region of the Internet-based overlay network.
 	Chan discloses a method and system for processing Domain name Services (DNS) request in a gateway.
	Applicant uniquely claimed the below distinct features in independent claims 1, 8 and 15 of the instant invention, which are not found in the prior arts, either singularly or in combination:
	Claim 1:
 	A method for establishing and using a tunnel in a distributed edge compute and routing service, the method comprising: 

installing routing rules in the plurality of edge servers to reach the first one of the plurality of edge servers for the tunneled hostname, wherein the routing rules are based at least in part on carrier information associated with the first carrier and the second carrier, wherein a first route to reach the first one of the plurality of edge servers for the tunneled hostname is on a first carrier and a second route to reach the first one of the plurality of edge servers for the tunneled hostname is on a second carrier; 
receiving, at a second one of the plurality of edge servers, a request for an action to be performed on a resource of the tunneled hostname handled by the first origin server; 
determining, from the installed routing rules including the carrier information, to route the request on the first route; Inventor(s): Dane Orion KNECHTExaminer: Lin, Will W. 
Application No.: 16/883,116-2/12- Art Unit: 2412transmitting the request to the first one of the plurality of edge servers on the first route on the first carrier; 
receiving, at the first one of the plurality of edge servers and from the second one of the plurality of edge servers, the request for an action to be performed on a resource of the tunneled hostname handled by the first origin server; and 
transmitting the request from the first one of the plurality of edge servers to the first origin server over the first tunnel.  
 	Claim 8:
 	A non-transitory machine-readable storage medium that provides instructions that, when executed by a processor, cause said processor to perform operations comprising: 

causing routing rules to be installed in the plurality of edge servers to reach the first one of the plurality of edge servers for the tunneled hostname, wherein the routing rules are based at least in part on carrier information associated with the first carrier and the second carrier, wherein a first route to reach the first one of the plurality of edge servers for the tunneled hostname is on a first carrier and a second route to reach the first one of the plurality of edge servers for the tunneled hostname is on a second carrier; 
receiving, at a second one of the plurality of edge servers, a request for an action to be performed on a resource of the tunneled hostname handled by the first origin server; 
determining, from the installed routing rules including the carrier information, to route the request on the first route; 
transmitting the request to the first one of the plurality of edge servers on the first route on the first carrier; 
receiving, at the first one of the plurality of edge servers and from the second one of the plurality of edge servers, the, a request for an action to be performed on a resource of the tunneled hostname handled by the first origin server; and 
transmitting the request from the first one of the plurality of edge servers to the first origin server over the first tunnel.  
	Claim 15:
 	An apparatus, comprising: 
a set of one or more processors; 

assign a first IP address and a second IP address for [[the]] a first tunnel, wherein the first IP address and the second IP address are announced on a first Inventor(s): Dane Orion KNECHTExaminer: Lin, Will W. Application No.: 16/883,116-7/12- Art Unit: 2412carrier and second carrier respectively, and wherein the first tunnel is between a first one of a plurality of edge servers of the distributed edge compute and routing service and a first tunnel client residing on a first origin server; 
cause routing rules to be installed in the plurality of edge servers to reach the first one of the plurality of edge servers for the tunneled hostname, wherein the routing rules are based at least in part on carrier information associated with the first carrier and the second carrier, wherein a first route to reach the first one of the plurality of edge servers for the tunneled hostname is on a first carrier and a second route to reach the first one of the plurality of edge servers for the tunneled hostname is on a second carrier; 
receive, at a second one of the plurality of edge servers, a request for an action to be performed on a resource of the tunneled hostname handled by the first origin server; 
determine, from the installed routing rules including the carrier information, to route the request on the first route; 
transmit the request to the first one of the plurality of edge servers on the first route on the first carrier; 
receive, at the first one of the plurality of edge servers and from the second one of the plurality of edge servers, the request for an action to be performed on a resource of the tunneled hostname handled by the first origin server; and 
transmit the request from the first one of the plurality of edge servers to the first origin server over the first tunnel.  
	

The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL LIN whose telephone number is (571)272-8749.  The examiner can normally be reached on Monday - Friday - 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/WILL W LIN/Primary Examiner, Art Unit 2412